--------------------------------------------------------------------------------

Exhibit 10.45
 
AV HOMES, INC.


September 4, 2012 Dave Gomez
 
Re: Conditional Offer of Employment
 
Dear Mr. Gomez:
 
We are extremely pleased to extend to you a conditional offer of employment as
General Counsel for Avatar Properties Inc. d/b/a AV Homes beginning October 1,
2012.
 
Outlined below are the terms and conditions of employment that we are extending:
 
Terms of Employment
 
You will receive a base salary of $240,000.00 per year, payable bi-weekly per AV
Homes’ policies and procedures. In addition, you will be eligible for a
discretionary bonus up to 50% of your base salary. The bonus for 2012 and will
be guaranteed at $60,000 for this period of time. Future bonuses will be based
on performance criteria that are approved by our Compensation Committee. Each
bonus is paid annually and you must be employed by AV Homes at the time the
payment is made.
 
AV Homes is in the process of seeking approval by its Compensation Committee of
an Incentive Compensation Plan which includes the issuance of restricted stock
awards. The draft plan contemplates that all employees participating in the plan
will be required to hold any stock issued to such employees in the amount of one
(1) year salary. If the plan as drafted is approved, you may be entitled to
stock equal to 50% of base salary (prorated)   for 2012. It is possible that the
final plan may differ from the draft plan; however if a plan  is approved, you
are expected to be a participant.
 
Our employment relationship will be terminable at will, either you or AV Homes,
from a sole discretion standpoint, may terminate your employment at any time for
any reason whatsoever.
 
In addition to the compensation outlined above, as a full-time employee, you are
eligible to participate in our benefits program. Some of the benefits will begin
as early as the first of the month following one month of completed service.
 
As a condition of employment, all job applicants must voluntarily submit to a
urinalysis test screening within 72 hours of an offer having been made for the
presence of illegal drugs and alcohol, which may indicate a potential impaired
or unsafe job performance.
 
8601 N Scottsdale Rd.  Suite 225 | Scottsdale AZ  85253
 
 
 

--------------------------------------------------------------------------------

 


Additionally, this offer is conditional upon AV Homes completing its standard
background, reference checks and obtaining Compensation Committee and
Chairman of the Board approval.
 
Should you accept this conditional offer of employment, we will be expecting you
to start on or before, September 21, 2012, unless a different arrangement is
determined  and agreed in writing.
 
Please sign and return a copy of this letter to our HR Department via email at
hr@avhomesinc.com or via fax at 847-904-1251. At that time we will send the appropriate paperwork needed for the additional background check and drug testing.
 
If you should have any questions, please do not hesitate to call me
480-703-1299.
 

 
Sincerely yours,
             
/s/ Allen Anderson
            Allen Anderson     CEO    


Acceptance is hereby acknowledged:
 

Signature:
/s/ Dave M. Gomez 
  Date: 9/20/2012


 
8601 N Scottsdale Rd.  Suite 225 | Scottsdale AZ  85253
 
 

--------------------------------------------------------------------------------